DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-7 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 8-13 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“memory unit configured to” in claim 8, refer to functions performed by memory 20;  and
“display unit configured to” in claim 8, refer to functions performed by display unit 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
claim 6 claims “The method of claim 5, wherein and the center point” in which “wherein and the” is incomplete;  and 
claim 12 claims “wherein reference point” while parent claim 8 also claims “reference point”, thus, in claim 12 “wherein reference point” should be “wherein the reference point”.  
Appropriate correction is required.
Duplicate Claim Warning
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 
Refer to the following side by side comparison of pending claims 12 and 13.
112. The display device of claim 8, 

2wherein reference point of the first 
area being determined by the location computing unit 3corresponds to a start point of the first area of the image data, and 

4wherein the location computing unit computes a start point of the second area of the 5image data being separated from the reference point of the first area by ½ of a width value of the 6display in vertical direction.  

113. The display device of claim 8, 

wherein the reference point of the first area being determined by the location computing unit corresponds to a start point of the first area of the 17image data, and 

wherein the location computing unit computes a start point of the second area of the image data being separated from the reference point of the first area by  ½ of a width value of the display in vertical direction.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,810,702.  Although the claims at issue are not identical, they are not patentably distinct from each other because the .  
Claims of this application 17/061,520 filed on 10/01/2020

1. A method for displaying image data on a display, comprising: 

2displaying the image data on the display; 

3determining a first area of the image data in response to a portion of the image data to be 4displayed being changed in size;
5determining a reference point of the first area; 
6displaying the first area of the image data on the display; 

7determining a second area of the image data to be displayed based on the reference point 8of the first area in response to the display being rotated; and 
9displaying the second area of the image data on the display.  

12. The method of claim 1, wherein 

the first area has a width value dx and a height value 2dy, and 


the second area has a width value dy and a height value dx.  


13. The method of claim 1, wherein 
the reference point of the first area 
corresponds to a 2center point of the first area.  



14. The method of claim 3, wherein determining the second area of the image data 2comprises: 
3computing a start point of the second area from the reference point of the first area; and 






4determining the second area of the image data to be displayed on the display based on the 5start point of the second area.  

5. The method of claim 4, wherein the start point of the second area is separated from the reference point of the first area by ½ of a height value of the display in a horizontal direction and ½ 3of a width value of the display in a vertical direction.  

16. The method of claim 5, wherein and the center point of the first area is the same as a 2center point of the second area.  

17. The method of claim 1, wherein

the reference point of the first area
corresponds to a 2start point of the first area, and 


a start point of the second area is separated from the start point of 3the first area by ½ of a width value of the display in a vertical direction.







2a memory unit configured to store image data; and 

3a display unit configured to 

i) display the image data; 

ii) display a first area of the image 4data; and 

iii) display a second area of the image data, wherein: 

5wherein the display unit displays the first area of the image data with respect to a 6reference point of the first area being determined by a location computing unit in response to 7determining the location of the first area.  





19. The display device of claim 8, 2wherein the location computing unit further determines 

a first size information of the first area and a second size information of the second area, and 16 

whether the display unit displays the first area of the image data with respect to the 5reference point of the first area and the first size information in response to a portion of the 6image data to be displayed being changed in size, and 

displays the second area of the image data 7with respect to the reference point of the first area and the second size information in response to 8the display being rotated.  

110. The display device of 9, wherein the first size information has a width value dx and a 2height value dy, and the second size information has a width value dy and a height value dx.  

111. The display device of 8, wherein 

the reference point of the first area being determined 2by the location computing unit corresponds to a center point of the first area of the image data, 3and 

the center point of the first area is the same as a center point of the second area of the image 4data. 
 

112. The display device of claim 8, 
2wherein reference point of the first area being determined by the location computing unit 3corresponds to a start point of the first area of the image data, and 

4wherein the location computing unit computes a start point of the second area of the 5image data being separated from the reference point of the first area by ½ of a width value of the 6display in vertical direction.  

113. The display device of claim 8, wherein the reference point of the first area being determined by the location computing unit corresponds to a start point of the first area of the 17image data, and 
wherein the location computing unit computes 
a start point of the second area of the image data being separated from the reference point of the first area by ½ of a width value of the display in vertical direction.



1. A method for displaying image data on a display, comprising: 

displaying the image data on the display; 

displaying a first enlarged area of the image data on the display by computing a center point of the first enlarged area in response to determining the location of the first enlarged area, wherein the first enlarged area has a width value dx and a height value dy; 

displaying a second enlarged area of the image data in response to a rotation of the display, where the second enlarged area has a width value dy and a height value dx.




Refer to patented claim 1 “the first enlarged area has a width value dx and a height value dy”.

Refer to patented claim 1 “the second enlarged area has a width value dy and a height value dx”.
Refer to patented claim 1 “computing a center point of the first enlarged area”.
2. The method of claim 1, wherein the center point of the first enlarged area is the same as a center point of the second enlarged area.
3. The method of claim 1, wherein a start point of the first enlarged area is the same as a start point of the second enlarged area.


5. The method of claim 1, further comprising: 
determining the first enlarged area to be displayed; and 

determining the second enlarged area to be displayed.
4. The method of claim 1, wherein the start point of the second enlarged area is separated from the center point of the first enlarged area by 1/2 of dy in horizontal direction and 1/2 of dx in vertical direction.


Refer to patented claim 2 “the center point of the first enlarged area is the same as a center point of the second enlarged area”.



Refer to patented claim 3 “a start point of the first enlarged area is the same as a start point of the second enlarged area”.


Refer to patented claim 4 “the start point of the second enlarged area is separated from the center point of the first enlarged area by 1/2 of dy in horizontal direction and 1/2 of dx in vertical direction.”






a memory unit configured to store image data; 

a display unit configured to 

i) display the image data; 

ii) display a first enlarged area of the image data; and 

iii) a second enlarged area of the image data, wherein: 

the first enlarged area has a width value dx and a height value dy, and the second enlarged area has a width value dy and a height value dx, wherein the display unit displays the first enlarged area of the image data with respect to a center point of the first enlarged area being computed by a location computing unit in response to determining the location of the first enlarged area.
This application’s device claim 9 is a device version of this application’s method claim 1, thus, the discussion given above for this application’s method claim 1 applies to this claim. 
















Refer to patented claim 6 “the first enlarged area has a width value dx and a height value dy, and the second enlarged area has a width value dy and a height value dx”.



Refer to patented claim 6 “a center point of the first enlarged area being computed by a location computing unit”.

7. The display device of 6, wherein the center point of the first enlarged area is the same as a center point of the second enlarged area.8. The display device of 6, wherein a start point of the first enlarged area is the same as a start point of the second enlarged area.

9. The display device of claim 8, wherein the start point of the second enlarged area is separated from the center point of the first enlarged area by 1/2 of dy in horizontal direction and 1/2 of dx in vertical direction.

This application’s device claim 13 is a substantial duplicate of device claim 12, thus, the discussion given above for this application’s device claim 12 applies to this claim. 


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,495,730.  Although the claims at issue are not identical, they are not patentably distinct from each other because the minor variation in wording between pending claims 1-13 and patented claims 1-5 covers the same thing patented in an obvious manner.  Refer to the following side by side comparison of the pending claims and the patented claims.  

Claims of this application 17/061,520 filed on 10/01/2020

1. A method for displaying image data on a display, comprising: 

2displaying the image data on the display; 

3determining a first area of the image data in response to a portion of the image data to be 4displayed being 


changed in size;




5determining a reference point of the first area; 

6displaying the first area of the image data on the display; 



7determining a second area of the image data to be displayed based on the reference point 8of the first area in response to the display being rotated; and 



12. The method of claim 1, wherein
 
the first area has a width value dx and a height value 2dy, and 


the second area has a width value dy and a height value dx.  






13. The method of claim 1, wherein 

the reference point of the first area 
corresponds to a 2center point of the first area.  


14. The method of claim 3, wherein determining the second area of the image data 2comprises: 
3computing a start point of the second area from the reference point of the first area; and 

4determining the second area of the image data to be displayed on the display based on the 5start point of the second area.  

5. The method of claim 4, wherein the start point of the second area is separated from the reference point of the first area by  ½ of a height value of the display in a horizontal direction and ½ 3of a width value of the display in a vertical direction.  





17. The method of claim 1, 

wherein the reference point of the first area corresponds to a 2start point of the first area, and 

a start point of the second area is separated from the start point of 3the first area by ½ of a width value of the display in a vertical direction.

8. A device comprising: 

2a memory unit configured to store image data; and 

3a display unit configured to 

i) display the image data; 

ii) display a first area of the image 4data; and 

iii) display a second area of the image data, wherein: 

5wherein the display unit displays the first area of the image data with respect to a 6reference point of the first area being determined by a location computing unit in response to 7determining the location of the first area.  

19. The display device of claim 8, 2wherein the location computing unit further determines 

a first size information of the first area and a second size information of the second area, and 16 



displays the second area of the image data 7with respect to the reference point of the first area and the second size information in response to 8the display being rotated.  

110. The display device of 9, wherein the first size information has a width value dx and a 2height value dy, and the second size information has a width value dy and a height value dx.  

111. The display device of 8, wherein 

the reference point of the first area being determined 2by the location computing unit corresponds to a center point of the first area of the image data, 3and 

the center point of the first area is the same as a center point of the second area of the image 4data. 
 
112. The display device of claim 8, 

2wherein reference point of the first area being determined by the location computing unit 3corresponds to a start point of the first area of the image data, and 

4wherein the location computing unit computes a start point of the second area of the 5image data being separated from the reference point of the first area by ½ of a width value of the 6display in vertical direction.  


wherein the location computing unit computes 
a start point of the second area of the image data being separated from the reference point of the first area by ½ of a width value of the display in vertical direction.



1. A method for displaying multimedia data on a display screen, the method comprising: 


determining a first area of the multimedia data to be displayed, the first area comprising a width value of dx and a height value of dy when displayed; 

Refer to patented claim 2 “2. The method of claim 1, 
wherein the first area is an enlarged portion of the multimedia data.”.

Refer to patented claim 3 “determining a center point of the first area”.

displaying the first area on the display screen; 

rotating the display screen; 

determining a second area of the multimedia data to be displayed, the second area comprising a width value of dy and a height value of dx when displayed; and 






Refer to patented claim 1 “the first area comprising a width value of dx and a height value of dy when displayed”.

Refer to patented claim 1 “the second area comprising a width value of dy and a height value of dx when displayed”.

2. The method of claim 1, 
wherein the first area is an enlarged portion of the multimedia data. 

3. The method of claim 1, further comprising:
determining a center point of the first area, wherein the center point of the first area corresponds to a center point of the second area. 

4. The method of claim 3, wherein displaying the second area comprises:

determining a start point of the second area with respect to the center point of the second area; and 

displaying the second area based on the start point of the second area. 


5. The method of claim 4, wherein the start point of the second area is separated from the center point of the first area by 1/2 of the width value of dy and 1/2 of the height value of dx.











Refer to patented claim 5.



Refer to patented claim 5.




This application’s device claim 8 is a device version of this application’s method claim 1, thus, the discussion given above for this application’s method claim 1 applies to this claim. 

















This application’s device claim 9 is a device version of this application’s method claim 1, thus, the discussion given above for this application’s method claim 1 applies to this claim. 
















This application’s device claim 10 is a device version of this application’s method claim 2, thus, the discussion given above for this application’s method claim 2 applies to this claim. 

This application’s device claim 11 is a device version of this application’s method claims 3 and 6, thus, the discussion given above for this application’s method claims 3 and 6 applies to this claim. 





This application’s device claim 12 is a device version of this application’s method claims 4 and 5, thus, the discussion given above for this application’s method claim 4 and 5 applies to this claim. 










. 





Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 12, and 14-18 of U.S. Patent No. 8,767,018.  Although the claims at issue are not identical, they are not patentably distinct from each other because the minor variation in wording between pending claims 1-13 and patented claims 1, 3-6, 12, and 14-18 covers the same thing patented in an obvious manner.  Refer to the following side by side comparison of the pending claims and the patented claims.  
Claims of this application 17/061,520 filed on 10/01/2020

1. A method for displaying image data on a display, comprising: 

2displaying the image data on the display; 


3determining a first area of the image data in response to a portion of the image data to be 4displayed being changed in size;

5determining a reference point of the first area; 




7determining a second area of the image data to be displayed based on the reference point 8of the first area in response to the display being rotated; and 



9displaying the second area of the image data on the display.  

12. The method of claim 1, wherein the first area has a width value dx and a height value 2dy, and the second area has a width value dy and a height value dx.  

13. The method of claim 1, wherein 
the reference point of the first area 
corresponds to a 2center point of the first area.  

14. The method of claim 3, wherein determining the second area of the image data 2comprises: 

3computing a start point of the second area from the reference point of the first area; and 

4determining the second area of the image data to be displayed on the display based on the 5start point of the second area.  

5. The method of claim 4, wherein the start point of the second area is separated from the reference point of the first area by  ½ of a height value of the display in a horizontal direction and ½3 of a width value of the display in a vertical direction.  




17. The method of claim 1, 

wherein the reference point of the first area corresponds to a 2start point of the first area, and 

a start point of the second area is separated from the start point of 3the first area by ½ of a width value of the display in a vertical direction.

8. A device comprising: 

2a memory unit configured to store image data; and 

3a display unit configured to 

i) display the image data; 

ii) display a first area of the image 4data; and 

iii) display a second area of the image data, wherein: 







5wherein the display unit displays the first area of the image data with respect to a 6reference point of the first area being determined by a location computing unit in response to 7determining the location of the first area.  







19. The display device of claim 8, 2wherein the location computing unit further determines 

a first size information of the first area and a second size information of the second area, and 16 

whether the display unit displays the first area of the image data with respect to the 5reference point of the first area and the first size information in response to a portion of the 6image data to be displayed being changed in size, and 

displays the second area of the image data 7with respect to the reference point of the first area and the second size information in response to 8the display being rotated.  

110. The display device of 9, wherein the first size information has a width value dx and a 2height value dy, and the second size information has a width value dy and a height value dx.  


111. The display device of 8, wherein 

the reference point of the first area being determined 2by the location computing unit corresponds to a center point of the first area of the image data, 3and 





the center point of the first area is the same as a center point of the second area of the image 4data. 







112. The display device of claim 8, 

2wherein reference point of the first area being determined by the location computing unit 3corresponds to a start point of the first area of the image data, and 








4wherein the location computing unit computes a start point of the second area of the 5image data being separated from the reference point of the first area by ½ of a width value of the 6display in vertical direction.  

113. The display device of claim 8, wherein the reference point of the first area being determined by the location computing unit corresponds to a start point of the first area of the 17image data, and 
wherein the location computing unit computes 
a start point of the second area of the image data being separated from the reference point of the first area by  ½ of a width value of the display in vertical direction.



1. A method for displaying multimedia data on a display screen, comprising: 

displaying the multimedia data on the display screen; 

computing a first area of the multimedia data to be displayed and a reference point of the first area in response to a portion of the multimedia data being changed in size, the first area comprising a width value of dx and a height value of dy; 



computing a second area of the multimedia data to be displayed based on the reference point of the first area in response to the display screen being rotated, the second area comprising a width value of dy and a height value of dx; and 

displaying the second area on the rotated display screen. 

Refer to patented claim 1.




3. The method of claim 1, wherein the reference point of the first area corresponds to a center of the first area. 


5. The method of claim 1, 
wherein displaying the second area comprises: 

computing a start point of the second area from the reference point of the first area; and 

displaying the second area based on the start point of the second area. 


6. The method of claim 5, wherein the start point of the second area is separated from the reference point of the first area by 1/2 of the width value of dy and 1/2 of the height value of dx. 








Refer to patented claim 5.



Refer to patented claim 5.




12. A display device, comprising: 

a memory unit to store multimedia data; 


a display unit to 



display a first area of the multimedia data or 

a second area of the multimedia data; and 

a location computing unit to compute a reference point of the first area, a first size information of the first area and a second size information of the second area, 

wherein the display unit displays the first area of the multimedia data with respect to the reference point of the first area and the first size information in response to a portion of the multimedia data being changed in size, and 

displays the second area of the multimedia data with respect to the 

This application’s device claim 9 is a device version of this application’s method claim 1, thus, the discussion given above for this application’s method claim 1 applies to this claim. 
















14. The display device of claim 12, 
wherein the first size information has a width value of dx and a height value of dy, and the second size information has a width value of dy and a height value of dx. 

15. The display device of claim 12, 

wherein the location computing unit computes a start point of the first area based on the reference point of the first area and the first size information, and 

the display unit displays the first area corresponding to the start point of the first area and the first size information. 

18. The display device of claim 12, 

19. The display device of claim 12, 
wherein the reference point of the first area is a center point of the display area.

17. The display device of claim 12, 

wherein the location computing unit computes a start point of the second area based on the reference point of the first area and the second size information, and 

the display unit displays the second area corresponding to the start point of the second area and the second size information. 

16. The display device of claim 15, 

wherein the start point of the first area is separated from the reference point of the first area by 1/2 of a width of the first size information and 1/2 of a height of the first size information. 


This application’s device claim 13 is a substantial duplicate of device claim 12, thus, the discussion given above for this application’s device claim 12 applies to this claim. 






Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 and 13 of U.S. Patent No. 8,319,799. Although the claims at issue are not identical, they are not patentably distinct from each other because the minor variation in wording between pending claims 1-13 and patented claims 5-10 and 13 covers the same thing patented in an obvious manner.  Refer to the following side by side comparison of the pending claims and the patented claims.  
Claims of this application 17/061,520 filed on 10/01/2020

1. A method for displaying image data on a display, comprising: 

2displaying the image data on the display; 




3determining a first area of the image data in response to a portion of the image data to be 4displayed being changed in size;

 5determining a reference point of the first area; 

6displaying the first area of the image data on the display; 

7determining a second area of the image data to be displayed based on the reference point 8of the first area in response to the display being rotated; and 

9displaying the second area of the image data on the display.  

12. The method of claim 1, wherein the first area has a width value dx and a height value 2dy, and the second area has a width value dy and a height value dx.  

13. The method of claim 1, wherein 

the reference point of the first area 
corresponds to a 2center point of the first area.  

Refer to claim 6 below.



14. The method of claim 3, wherein determining the second area of the image data 2comprises: 

3computing a start point of the second area from the reference point of the first area; and 


4determining the second area of the image data to be displayed on the display based on the 5start point of the second area.  

5. The method of claim 4, wherein the start point of the second area is separated from the reference point of the first area by  ½ of a height value of the display in a horizontal direction and ½3 of a width value of the display in a vertical direction.  

16. The method of claim 5, wherein and the center point of the first area is the same as a 2center point of the second area.  

17. The method of claim 1, wherein the reference point of the first area
corresponds to a 2start point of the first area, and 

a start point of the second area is separated from the start point of 3the first area by ½ of a width value of the display in a vertical direction.

8. A device comprising: 

2a memory unit configured to store image data; and 

3a display unit configured to 

i) display the image data; 

ii) display a first area of the image 4data; and 

iii) display a second area of the image data, wherein: 






5wherein the display unit displays the first area of the image data with respect to a 6reference point of the first area being determined by a location computing unit in response to 7determining the location of the first area.  





19. The display device of claim 8, 2wherein the location computing unit further determines 

a first size information of the first area and a second size information of the second area, and 16 

whether the display unit displays the first area of the image data with respect to the 5reference point of the first area and the first size information in response to a portion of the 6image data to be displayed being changed in size, and 

displays the second area of the image data 7with respect to the reference point of the first area and the second size information in response to 8the display being rotated.  

110. The display device of 9, wherein the first size information has a width value dx and a 2height value dy, and the second size information has a width value dy and a height value dx.  


111. The display device of 8, wherein 

the reference point of the first area being determined 2by the location computing unit corresponds to a center point of the first area of the image data, 3and 

the center point of the first area is the same as a center point of the second area of the image 4data. 
 
112. The display device of claim 8, 

2wherein reference point of the first area being determined by the location computing unit 3corresponds to a start point of the first area of the image data, and 

4wherein the location computing unit computes a start point of the second area of the 5image data being separated from the reference point of the first area by ½ of a width value of the 6display in vertical direction.  



113. The display device of claim 8, wherein the reference point of the first area being determined by the location computing unit 
wherein the location computing unit computes 
a start point of the second area of the image data being separated from the reference point of the first area by  ½ of a width value of the display in vertical direction.



5. A method for displaying multimedia data on a display screen, comprising: 



enlarging a first portion of a multimedia data; 

computing a first area of the first portion, the first area comprising a width value of dx and a height value of dy; 

Refer to patented claim 6.


displaying the first area corresponding to a size of the display screen;

computing a second area of the first portion, the second area comprising a width value of dy and a height value of dx, when the display screen is rotated; and 

displaying the second area corresponding to a size of the rotated display screen. 

Refer to patented claim 5.




6. The method of claim 5, further comprising: 

computing a center point of the first area, 


wherein the center point of the first area is equal to a center point of the second area. 

7. The method of claim 6, 
wherein displaying the second area comprises: 

computing a start point of the second area from the center point of the second area, the width value of dy and the height value of dx; and 

displaying the second area based on the start point, the width value of dy and the height value of dx. 

8. The method of claim 7, wherein the start point is separated from the center point of the second area by 1/2 of the width value of dy and 1/2 of the height value of dx.



Refer to patent claim 6.




Refer to patented claims 7 and 8.









9. A display device, comprising: 

a memory to store multimedia data and size information of a display area; 

a display unit to 



display a first area of the multimedia data and 

a second area of the multimedia data; and 

a location computing unit to compute a center point, a first size information of the first area and a second size information of the second area, 

wherein the display unit displays the first area of the multimedia data using the center point and the first size information when the multimedia data is enlarged, and 

displays the second area of the multimedia data using the center point and the second size information when a display screen is rotated. 

This application’s device claim 9 is a device version of this application’s method claim 1, thus, the discussion given above for this application’s method claim 1 applies to this claim. 
















10. The display device of claim 9, 
wherein the first size information has a width value of dx and a height value of dy, and the second size information has a width value of dy and a height value of dx. 

This application’s device claim 11 is a device version of this application’s method claims 3 and 6, thus, the discussion given above for this application’s method claims 3 and 6 applies to this claim. 





13. The display device of claim 9, 

wherein the location computing unit computes a start point based on the center point and the second size information, and 


the display unit displays the second area corresponding to the start point and the second size information. 
14. The display device of claim 13, 
wherein the start point is separated from the center point by 1/2 of a width of the second size information and 1/2 of a height of the second size information.

This application’s device claim 13 is a substantial duplicate of device claim 12, thus, the discussion given above for this application’s device claim 12 applies to . 




Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 8,120,626. Although the claims at issue are not identical, they are not patentably distinct from each other because the minor variation in wording between pending claims 1-13 and patented claims 5-7 covers the same thing patented in an obvious manner.  Refer to the following side by side comparison of the pending claims and the patented claims. 

Claims of this application 17/061,520 filed on 10/01/2020

1. A method for displaying image data on a display, comprising: 

2displaying the image data on the display; 

3determining a first area of the image data in response to a portion of the image data to be 4displayed being changed in size;
5determining a reference point of the first area; 
6displaying the first area of the image data on the display; 

7determining a second area of the image data to be displayed based on the reference point 8of the first area in response to the display being rotated; and 

9displaying the second area of the image data on the display.  














12. The method of claim 1, wherein the first area has a width value dx and a height value 2dy, and the second area has a width value dy and a height value dx.  






17. The method of claim 1, wherein the reference point of the first area
corresponds to a 2start point of the first area, and 
a start point of the second area is separated from the start point of 3the first area by ½ of a width value of the display in a vertical direction.

8. A device comprising: 

2a memory unit configured to store image data; and 

3a display unit configured to 

i) display the image data; 



iii) display a second area of the image data, wherein: 

5wherein the display unit displays the first area of the image data with respect to a 6reference point of the first area being determined by a location computing unit in response to 7determining the location of the first area.  

19. The display device of claim 8, 2wherein the location computing unit further determines 

a first size information of the first area and a second size information of the second area, and 16 

whether the display unit displays the first area of the image data with respect to the 5reference point of the first area and the first size information in response to a portion of the 6image data to be displayed being changed in size, and 

displays the second area of the image data 7with respect to the reference point of the first area and the second size information in response to 8the display being rotated.  

110. The display device of 9, wherein the first size information has a width value dx and a 2height value dy, and the second size information has a width value dy and a height value dx.  

111. The display device of 8, wherein 

the reference point of the first area being determined 2by the location computing unit corresponds to a center point of the first area of the image data, 3and 

the center point of the first area is the same as a center point of the second area of the image 4data. 
 
112. The display device of claim 8, 


2wherein reference point of the first area being determined by the location computing unit 3corresponds to a start point of the first area of the image data, and 

4wherein the location computing unit computes a start point of the second area of the 5image data being separated from the reference point of the first area by ½ of a width value of the 6display in vertical direction.  

113. The display device of claim 8, wherein the reference point of the first area being determined by the location computing unit corresponds to a start point of the first area of the 17image data, and 
wherein the location computing unit computes 
a start point of the second area of the image data being separated from the reference point of the first area by  ½ of a width value of the display in vertical direction.



5. A method for displaying an image on a display area, comprising: 



computing a first start point of the display area from an original multimedia data when the image is displayed on a screen of a display device; 




computing a second start point of a moved display area depending on a manipulation of user interface unit; and 



displaying an area corresponding to a size of the moved display area based on the second start point of the moved display area from the original multimedia data, 

wherein computing the second start point further comprises adjusting a movement of the display area from the first start point of the display area before the display screen is swung, and to adjust a start point variation from the first start point of the display area to compute the second start point of the moved display area when the display screen is swung. 

6. The method according to claim 5, wherein the step of displaying the area comprises decoding image data of an area corresponding to a horizontal length of the display area in a X direction and a vertical length of the display area in a Y direction based on the second start point of the moved display area to display the decoded image data.

7. The method according to claim 5, wherein the start point variation is a difference between coordinate values before and after the display screen is swung based on the size of the display area.



This application’s device claim 8 is a device version of this application’s method claim 1, thus, the discussion given above for this application’s method claim 1 applies to this claim. 


















This application’s device claim 9 is a device version of this application’s method claim 1, thus, the discussion given above for this application’s method claim 1 applies to this claim. 
















This application’s device claim 10 is a device version of this application’s method claim 2, thus, the discussion given above for this application’s method claim 2 applies to this claim. 

This application’s device claim 11 is a device version of this application’s method claim 3, thus, the discussion given above for this application’s method claim 3 applies to this claim. 






This application’s device claim 12 is a device version of this application’s method claim 4, thus, the discussion given above for this application’s method claim 4 applies to this claim. 











This application’s device claim 13 is a substantial duplicate of device claim 12, thus, the discussion given above for this application’s device claim 12 applies to this claim. 











Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 7,755,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the minor variation in wording between pending claims 1-13 and patented claim 6 covers the .

Claims of this application 17/061,520 filed on 10/01/2020

1. A method for displaying image data on a display, comprising: 


2displaying the image data on the display; 
3determining a first area of the image data in response to a portion of the image data to be 4displayed being changed in size;
5determining a reference point of the first area; 
6displaying the first area of the image data on the display; 

7determining a second area of the image data to be displayed based on the reference point 8of the first area in response to the display being rotated; and 
9displaying the second area of the image data on the display.  























12. The method of claim 1, wherein the first area has a width value dx and a height value 2dy, and the second area has a width value dy and a height value dx.  

13. The method of claim 1, wherein 
the reference point of the first area 
corresponds to a 2center point of the first area.  

14. The method of claim 3, wherein determining the second area of the image data 2comprises: 

3computing a start point of the second area from the reference point of the first area; and 

4determining the second area of the image data to be displayed on the display based on the 5start point of the second area.  

5. The method of claim 4, wherein the start point of the second area is separated from the reference point of the first area by ½ of a height value of the display in a horizontal direction and ½ 3of a width value of the display in a vertical direction.  

16. The method of claim 5, wherein and the center point of the first area is the same as a 2center point of the second area.  

17. The method of claim 1, wherein the reference point of the first area

corresponds to a 2start point of the first area, and 



8. A device comprising: 

2a memory unit configured to store image data; and 

3a display unit configured to 

i) display the image data; 

ii) display a first area of the image 4data; and 

iii) display a second area of the image data, wherein: 

5wherein the display unit displays the first area of the image data with respect to a 6reference point of the first area being determined by a location computing unit in response to 7determining the location of the first area.  

19. The display device of claim 8, 2wherein the location computing unit further determines 

a first size information of the first area and a second size information of the second area, and 16 

whether the display unit displays the first area of the image data with respect to the 5reference point of the first area and the first size information in response to a portion of the 6image data to be displayed being changed in size, and 

displays the second area of the image data 7with respect to the reference point of the first area and the second size 

110. The display device of 9, wherein the first size information has a width value dx and a 2height value dy, and the second size information has a width value dy and a height value dx.  

111. The display device of 8, wherein 

the reference point of the first area being determined 2by the location computing unit corresponds to a center point of the first area of the image data, 3and 

the center point of the first area is the same as a center point of the second area of the image 4data. 
 
112. The display device of claim 8, 


2wherein reference point of the first area being determined by the location computing unit 3corresponds to a start point of the first area of the image data, and 

4wherein the location computing unit computes a start point of the second area of the 5image data being separated from the reference point of the first area by ½ of a width value of the 6display in vertical direction.  

113. The display device of claim 8, wherein the reference point of the first area being determined by the location computing unit corresponds to a start point of the first area of the 17image data, and 
wherein the location computing unit computes 
a start point of the second area of the image data being separated from the 


6. A display method depending on movement of a display area, the method comprising: 

a first step of computing a start point of a moved display area from an entire image displayed on a screen of a display device when a display area is moved; and 





a second step of displaying an area corresponding to a size of the moved display area based on the start point of the moved display area from the entire image, 



wherein the first step comprises: 

computing a center point of the moved display area from the entire image; and 

setting a point apart from the center point by 1/2 of the horizontal length and 1/2 of the vertical length of the display area each in X and Y directions, respectively, as the start point of the moved display area, and 

wherein a horizontal length value is exchanged with a vertical length value when a display screen is swung to change an aspect ratio and then another point apart from the center point by 1/2 of 

Refer to “second step of displaying an area” step in patented claim 6.



Refer to “computing a center point of the moved display area …” step in patented claim 6.






Refer to last wherein clause in patented claim 6.


Refer to “second step of displaying an area” step in patented claim 6.


Refer to last wherein clause in patented claim 6.






Refer to “computing a center point of the moved display area …” step in patented claim 6.





Refer to “computing a start point” step in patented claim 6.





This application’s device claim 8 is a device version of this application’s method claim 1, thus, the discussion given above for this application’s method claim 1 applies to this claim. 

















This application’s device claim 9 is a device version of this application’s method claim 1, thus, the discussion given above for this application’s method claim 1 applies to this claim. 

















This application’s device claim 10 is a device version of this application’s method claim 2, thus, the discussion given above for this application’s method claim 2 applies to this claim. 

This application’s device claim 11 is a device version of this application’s method claim 3, thus, the discussion given above for this application’s method claim 3 applies to this claim. 






This application’s device claim 12 is a device version of this application’s method claim 4, thus, the discussion given above for this application’s method claim 4 applies to this claim. 











This application’s device claim 13 is a substantial duplicate of device claim 12, thus, the discussion given above for this application’s device claim 12 applies to this claim. 









Allowable Subject Matter
Claims 1-13 would be allowable if a proper terminal disclaimer is filed or if claims 1-13 were rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7:
The prior art of record fails to teach or suggest in the context of independent claim 1 “determining a second area of the image data to be displayed based on the reference point of the first area in response to the display being rotated”.
Claims 8-13:
The prior art of record fails to teach or suggest in the context of independent claim 8 “wherein the display unit displays the first area of the image data with respect to a reference point of the first area being determined by a location computing unit in response to determining the location of the first area”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613